Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 5/9/22 in response to the Office Action of 1/7/22 are acknowledged and have been entered.
	Claims 36-44 and 48-52 are pending.
	Claims 36-41 and 49-52 remain withdrawn.
	Claims 42 and 48 have been amended by Applicant.
	Claims 42-44 and 48 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objections Withdrawn
	The objection to claim 48 is withdrawn.

Rejections Withdrawn
	The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Szekanecz et al (Clinical Immunology and Immunopathology, 1995, 76(2): 180-186) is withdrawn.

	The rejection of claims under 35 U.S.C. 102(a)(1) as anticipated by Khorana et al (Cancer Gene Therapy, 2003, 10: 251-259), as evidenced by Gencheva et al (BMC Molecular Biology, 2010, 11(79): 1-14), is withdrawn.

	The rejection under 35 U.S.C. 101 is withdrawn.

Double Patenting
Claims 42-44 remain rejected and claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9731036 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is directed to a species of the instant claims.
In the 5/9/22 reply, applicant deferred addressing this rejection.

Claims 42-44 remain rejected and claim 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8735157 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is directed to a species of the instant claims.
In the 5/9/22 reply, applicant deferred addressing this rejection.

Response to Arguments
Claim Rejections - 35 USC § 102
Claim(s) 42 and 44 remain rejected and claim 48 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al (Cancer Gene Therapy, 1999, 6(4): 313-321), as evidenced by Markel et al (The Journal of Immunology, 2002, 168: 2803-2810; 1/29/19 IDS).
Luo et al teaches a method comprising direct injection of Ad-CD66a, an Ad vector carrying a nucleic acid gene encoding CD66a (CD66a is the same as CEACAM1) that activates CD66a/CEACAM1 gene expression and induces CEACAM1 mRNA expression and protein production, into cells of tumor tissue that is subsequently transplanted into mice, resulting in induction of CD66a/CEACAM1 mRNA and protein production in the cells (Figures 3 and 6, in particular). 
	Although Luo et al does not specifically state the method of Luo et al results in inducing protective immunity from the activity of activated CEACAM1-expressing NK cells in the tumor tissue, the claimed method appears to be the same as the prior art, absent a showing of unobvious differences because, as evidenced by Markel et al, CD66a/CEACAM1 gene expression by cells of tumor tissue induces protective immunity from the activity of activated CEACAM1-expressing NK cells in the tumor tissue (page 2803 of Markel, in particular) and the method of Luo et al expresses CD66a/CEACAM1 in cells of tumor tissue. Therefore, the expression of CD66a/CEACAM1 in cells of tumor tissue in the method of Lou et al would predictably result in inducing protective immunity from the activity of activated CEACAM1-expressing NK cells in the tumor tissue. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the method of the prior art does not possess the same material, structural and steps-like characteristics of the claimed method.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
	In the Reply of 5/9/22, Applicant argues Luo et al does not teach a method for inducing protective immunity from the activity of activated NK cells in a target tissue wherein said NK cells express CEACAM1. 
	The amendments to the claims and the arguments found in the Reply of 5/9/22 have been carefully considered, but are not deemed persuasive. In regards to the argument that Luo et al does not teach a method for inducing protective immunity from the activity of activated NK cells in a target tissue wherein said NK cells express CEACAM1, the examiner disagrees. Although Luo et al does not specifically state the method of Luo et al results in inducing protective immunity from the activity of activated CEACAM1-expressing NK cells in the tumor tissue, the claimed method appears to be the same as the prior art, absent a showing of unobvious differences because, as evidenced by Markel et al, CD66a/CEACAM1 gene expression by cells of tumor tissue induces protective immunity from the activity of activated CEACAM1-expressing NK cells in the tumor tissue (page 2803 of Markel, in particular) and the method of Luo et al expresses CD66a/CEACAM1 in cells of tumor tissue. Therefore, the expression of CD66a/CEACAM1 in cells of tumor tissue of the method of Luo et al would predictably result in inducing protective immunity from the activity of activated CEACAM1-expressing NK cells in the tumor tissue. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the method of the prior art does not possess the same material, structural and steps-like characteristics of the claimed method.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642